IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44328

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 396
                                                )
       Plaintiff-Respondent,                    )   Filed: March 14, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
CHRISTOPHER DALE BRIGGS,                        )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge
                   ________________________________________________

PER CURIAM
       Christopher Dale Briggs pled guilty to one count of possession of a controlled substance.
I.C. § 37-3732(a). In exchange for his guilty plea, additional charges were dismissed including
an allegation that he was a persistent violator. The district court sentenced Briggs to a unified
term of ten years, with a minimum period of confinement of two years. Briggs filed an I.C.R 35
motion, which the district court denied. Briggs appeals. 1


1
       Briggs also pled guilty to and was sentenced for misdemeanor driving under the
influence. However, he does not challenge this sentence on appeal.

                                                1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Briggs’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Briggs’s
Rule 35 motion is affirmed.




                                              2